AFFIRM; and Opinion Filed July 5, 2016.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00677-CV

            SAMUEL G. BREITLING AND JOANN S. BREITLING, Appellants
                                    V.
                         LNV CORPORATION, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-00911-C

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Brown
                                    Opinion by Justice Brown
       In this forcible detainer case, Samuel G. Breitling and JoAnn S. Breitling appeal the trial

court’s judgment awarding immediate possession of certain residential property in Sachse,

Texas, to LNV Corporation. The Breitlings raise four issues on appeal, contending among other

things that the trial court lacked jurisdiction. We affirm the trial court’s judgment.

       In October 2000, the Breitlings took out a home equity loan on the Sachse property from

Aames Funding Corporation. In connection with the loan, they executed a security instrument

that specified the lender’s default remedies included the power of sale by foreclosure. The

security instrument further provided that if the property was sold at a foreclosure sale, “Borrower

or any person holding possession of the Property through Borrower shall immediately surrender

possession of the Property to the purchaser at that sale.        If possession is not surrendered,
Borrower or such person shall be a tenant at sufferance and may be removed by writ of

possession.” The note and security interest were assigned several times, eventually to LNV.

       The Breitlings defaulted on the home equity loan. Pursuant to rule of civil procedure

736, LNV applied to the 134th Judicial District Court for an expedited order allowing

foreclosure of the lien. See TEX. R. CIV. P. 736.1. That court granted a summary judgment

ordering that LNV was entitled to proceed with foreclosure of the property.

       On September 2, 2014, LNV bought the property at the foreclosure sale. LNV later sent

a letter to the Breitlings notifying them that they were tenants at sufferance and demanding they

vacate the property within three days. When the Breitlings failed to vacate, LNV filed this action

in justice court, seeking immediate possession of the property. Following a jury trial, the justice

court rendered a judgment awarding possession of the property to LNV. The Breitlings appealed

that judgment to the county court for a trial de novo.

       In the county court, the Breitlings filed a “Notice of Related Case and Motion to Stay

Proceedings.” In the motion, they alleged they were victims of mortgage fraud and that they and

LNV were in litigation about the title to the property. That litigation had been removed to

federal court, and the Breitlings were trying to remand the case to state court. The motion sought

a stay or abatement until the question of title could be decided. LNV filed a written response

opposing the motion to stay, arguing that the pending lawsuit did not deprive the county court of

jurisdiction to determine the issue of superior right to possession of the property.

       When the case was called for trial, the trial court ruled that it was not going to stay the

case. The Breitlings stipulated that they were still living in the property in question. LNV then

offered evidence of its right to possession. The Breitlings did not put on any witnesses or present

any evidence. The county court rendered judgment ordering that LNV was entitled to immediate

possession of the property. This pro se appeal followed.

                                                –2–
       In their first issue, the Breitlings contend the trial court lacked jurisdiction over the

forcible detainer action because an action for determination of title was pending in federal court.

They contend the justice court, and thus the county court, lacked jurisdiction because the

questions of title and possession are integrally intertwined such that possession may be not

determined without first determining title. We disagree.

       A person commits forcible detainer if he is a tenant at sufferance and refuses to surrender

possession of real property on demand after his right to possession has ceased. TEX. PROP. CODE

ANN. § 24.002(a) (West 2014); Murphy v. Countrywide Home Loans, Inc., 199 S.W.3d 441, 445

(Tex. App.—Houston [1st Dist.] 2006, pet. denied). To prevail in a forcible detainer action, a

plaintiff is not required to prove title, but is only required to show sufficient evidence of

ownership to demonstrate a superior right to immediate possession. Rice v. Pinney, 51 S.W.3d
705, 709 (Tex. App.—Dallas 2001, no pet.).            It is intended to be a speedy, simple, and

inexpensive means to obtain possession without resorting to an action on the title. Williams v.

Bank of N.Y. Mellon, 315 S.W.3d 925, 927 (Tex. App.—Dallas 2010, no pet.). The only issue in

these cases is the right to actual possession. TEX. R. CIV. P. 510.3(e).

       Jurisdiction to hear forcible detainer actions is vested in justice courts, and on appeal, to

county courts for trial de novo. TEX. PROP. CODE ANN. § 24.004 (West 2014); Dormady v.

Dinero Land & Cattle Co., 61 S.W.3d 555, 557 (Tex. App.—San Antonio 2001, pet. dism’d

w.o.j.). A justice court is without jurisdiction to adjudicate title to land. TEX. GOV’T CODE ANN.

§ 27.031(b)(4) (West Supp. 2015). Thus, neither a justice court, nor a county court on appeal,

has jurisdiction to determine the issue of title to real property in a forcible detainer suit.

Dormady, 61 S.W.3d at 557. A justice court or county court at law is not deprived of jurisdiction

merely by the existence of a title dispute; rather it is deprived of jurisdiction if the right to

immediate possession necessarily requires the resolution of a title dispute. Bruce v. Fed. Nat’l

                                                –3–
Mortg. Ass’n, 352 S.W.3d 891, 893 (Tex. App.—Dallas 2011, pet. denied). Tenant-at-sufferance

clauses separate the issue of possession from the issue of title. Pinnacle Premier Props., Inc. v.

Breton, 447 S.W.3d 558, 564 (Tex. App.—Houston [14th Dist.] 2014, no pet.). Under these

provisions, a foreclosure sale transforms the borrower into a tenant at sufferance who must

immediately relinquish possession to the purchaser at the foreclosure sale, and defects in the

foreclosure process are not relevant in the forcible detainer suit. Id. The displaced party is still

entitled to bring a separate suit to determine the question of title. Id.

       The security instrument at issue here contained a tenant-at-sufferance clause. The issues

of possession and title are therefore not intertwined. The justice court, and the county court on

appeal, had jurisdiction over the issue of possession. We overrule the Breitlings’ first issue.

       In their second issue, the Breitlings complain of various actions allegedly taken by the

justice of the peace who presided over this case in justice court. It is well settled that perfection

of an appeal to county court from a justice court for a trial de novo vacates and annuls the

judgment of the justice court. Villalon v. Bank One, 176 S.W.3d 66, 69–70 (Tex. App.—

Houston [1st Dist.] 2004, writ denied). Because the Breitlings appealed to the county court for a

trial de novo, their complaints about the actions of the justice court are moot. See Garofalo v.

Dallas Area Rapid Transit, No. 05-13-01595-CV, 2015 WL 1568440, at *1 (Tex. App.—Dallas

Apr. 7, 2015, no pet. h.) (mem. op.). We overrule their second issue.

       In their third issue, the Breitlings contend the county court erred by denying them a trial

de novo. They maintain the county court ruled in favor of LNV without allowing them to

present a case. The record reveals otherwise. A trial de novo occurred on May 8, 2015. LNV

offered into evidence eleven exhibits, including the security instrument, the substitute trustee’s

deed showing it bought the property at the foreclosure sale, and its demand for the Breitlings to

vacate the premises. LNV rested its case. The trial court then gave the Breitlings, who were

                                                 –4–
represented by counsel at that time, a chance to respond. In response, counsel merely reurged

the Breitlings’ motion to abate.     Thus, the court held a trial and gave the Breitlings the

opportunity to present their case. The Breitlings chose not to present any evidence or argument

about the right to immediate possession of the property. We overrule the Breitlings’ third issue.

       In their fourth issue, the Breitlings contend both the justice court and the county court

judgments are void because both judges deprived them of due process and equal protection. As

stated earlier, any complaints about the actions of the justice court are moot. See id. The

Breitlings contend the county court judge denied them due process and equal protection of the

law because she denied them the opportunity to be heard. We have already determined in our

discussion of the previous issue that the county court gave the Breitlings an opportunity to

present a case. To the extent the Breitlings assert the county court deprived them of due process

and equal protection for additional reasons, it is not clear from their briefing of this issue what

those reasons are and therefore any additional arguments have been improperly briefed. See

TEX. R. APP. P. 38.1(i). We overrule the Breitlings’ fourth issue.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


150677F.P05




                                               –5–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

SAMUEL G. BREITLING AND JOANN S.                      On Appeal from the County Court at Law
BREITLING, Appellants                                 No. 3, Dallas County, Texas
                                                      Trial Court Cause No. CC-15-00911-C.
No. 05-15-00677-CV          V.                        Opinion delivered by Justice Brown, Justices
                                                      Lang-Miers and Evans participating.
LNV CORPORATION, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

         It is ORDERED that appellee LNV Corporation recover its costs of this appeal and the
full amount of the trial court’s judgment from appellants Samuel G. Breitling and JoAnn S.
Breitling and from the cash deposit in lieu of cost bond. To the extent the costs of this appeal
and the full amount of the trial court’s judgment exceed the amount of the cash deposit in lieu of
cost bond, it is ORDERED that appellee recover its costs of this appeal and the full amount of
the trial court’s judgment from appellants Samuel G. Breitling and JoAnn S. Breitling and from
the cash deposit in lieu of supersedeas bond. After all costs have been paid, the clerk of the
county court is directed to release the balance, if any, of the cash deposit in lieu of cost bond and
the balance, if any, of the cash deposit in lieu of supersedeas bond to Samuel G. Breitling and
JoAnn S. Breitling.


Judgment entered this 5th day of July, 2016.




                                                –6–